The accused was charged with having marajuana in his possession in violation of the provisions of Act No. 14 of the Second Extraordinary Session of the State Legislature of 1934. He was formally indicted for that offense. He was arraigned upon said charge, pleaded not guilty, the case was regularly assigned, tried, and a verdict of "guilty as charged" was returned by the jury.
In due course the accused was sentenced to serve a term of imprisonment in the State Penitentiary, at hard labor, for not less than twenty months nor more than five years. From the verdict and sentence he appealed.
There is no bill of exception in the record, no motion for a new trial, no assignment of error, therein, and no error patent on the face thereof.
Under the stated circumstances, the verdict and sentence are affirmed. State v. Maniacol, 153 La. 1053, 97 So. 37; State *Page 862 
v. Deleo, 156 La. 672, 674, 101 So. 17; State v. Cook,158 La. 240, 103 So. 753; State v. Melson, 161 La. 423, 108 So. 794; City of Shreveport v. Jones, 172 La. 833, 135 So. 373.